Citation Nr: 0820570	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-40 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to May 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Waco RO.  In April 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In August 2007, the Board received additional evidence with a 
waiver of RO initial consideration.  The case was before the 
Board in September 2007, when it was remanded for additional 
development and notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2007 remand, the Board requested a VA 
examination to determine whether the veteran's left knee and 
low back disabilities were related to his service.  The 
remand instructed (See p. 5, November 2007 Board decision) 
that the examiner should state the proper diagnoses for the 
veteran's low back and left knee disabilities and, "opine 
whether it is at least as likely as not (i.e., a 50 percent 
or better probability) that such disabilities are related to 
service to include the complaints and diagnoses related 
therein."  [The veteran was seen for complaints of low back 
pain in service, and sustained a twisting left knee injury in 
service.]  On December 2007 VA examination degenerative 
arthritis of the spine and left knee was diagnosed.  The 
examiner opined that the veteran's low back and left knee 
pain was more likely than not caused by degenerative 
arthritis the spine and left knee, but did not provide an 
opinion as to the possibility of a nexus between the claimed 
disabilities and the complaints/injury in service.  The 
remand also asked that the examiner discuss the significance 
of the [left knee and back] findings/diagnoses in service; he 
did not do so.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  As the December 
2007 examination report is not responsive to the Board's 
request (and as the medical information sought it critical to 
the determinations that must be made in this appeal), the 
Board has no choice but to remand these matters again for the 
development previously requested.

Hence, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
orthopedic specialist to determine the 
likely etiology of his low back and left 
knee disabilities.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Upon review of the claims file and 
examination of the veteran, the examiner 
should opine whether it is at least as 
likely as not (i.e., a 50 percent or 
better probability) that the veteran's 
left knee and back disabilities are 
related to his service to include the 
complaints and injury therein.  The 
examiner should explain the rationale for 
the opinions, to include a discussion of 
the significance of the 
findings/diagnoses in service, i.e., 
whether the low back pain, low back 
strain, mechanical low back pain, left 
knee ligament strain and possible 
derangement noted represented chronic 
disability or whether they were acute 
conditions that resolved with no nexus to 
current left knee and low back 
disabilities.

2.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

